DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 10, 12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 5-9, 11, and 13-16 are further rejected due to their dependency to either claims 1 or 16.
Claim 1 recites that the processor “executes computer executable components stored in memory, wherein the computer executable components comprise: one or more sensors…” It is unclear how a memory can store the one or more sensors. Clarification is requested.
Claim 2 recites “wherein the one or more sensors comprise strain gauge sensors with differing sense directions” in lines 1-2. It is unclear what “differing sense directions” are. Clarification is requested. For examination purposes, it is interpreted that the strain gauge sensors measure strains in different directions.
Claim 4 recites “a communication component that transmits and receives digital signals from the one or more devices.” It is unclear where the digital signals are transmitted to. Clarification is requested.
Claim 10 recites “a machine learning component that learns the physiological data” in lines 1-2. It is unclear what it means to “learn” physiological data. It is unclear “learns” is equivalent to “measuring.” Clarification is requested.
Claim 12 recites “wherein two of one or more sensors” in line 1. If there is only one sensor, it is unclear how there could be “two of the one sensor.” Examiner suggests amending the limitation “one or more sensors,” which is recited throughout the claims, to recite “sensors.”
Claim 17 recites “the physiological data from one or more sensors.” There is insufficient antecedent basis for this limitation in the claim. Claim 16 does not mention “one or more sensors” nor does claim 16 mention that the physiological data comes from the one or more sensors. Clarification is requested.
Claim 18 recites “transmitting and receiving…digital signals from the one or more devices.” It is unclear where the digital signals are being transmitted to. Clarification is requested.
Claim 19 recites “receiving…power.” It is unclear where the power is coming from. Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 16 follows.

The claim is then analyzed to determine whether it is directed to any judicial exception. The step of analyzing integrated physiological data to detect one or more disorders sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 16 recites the last step of analyzing integrated physiological data to detect one or more disorders. Analyzing the integrated physiological data does not provide an improvement to the technological field. The method does not effect a particular treatment or effect a particular change based on analyzing the integrated physiological data, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of measuring wirelessly on a nail plate physiological data of an entity and integrating and synchronizing the physiological data with other physiological data from one or more devices to form integrated physiological data. Measuring wirelessly on a nail plate physiological data of an entity and integrating and synchronizing the physiological data with other physiological data from one or more devices to form integrated physiological data is well-understood, routine and conventional activity for those in the field of medical diagnostics. Furthermore, steps are an acquiring or synchronizing step that are recited at a high level of generality such that it amounts to 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 1 and 20.
Regarding claims 1 and 20, the device recited in the claims is a generic device comprising generic components configured to perform the abstract idea. The memory and one or more sensors are configured to perform pre-solutional data gathering activity, the processor, integration component, and data processing components are generic devices configured to perform processing, integrating and synchronizing, and analyzing steps to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add anything “significantly more” to the abstract independent claims as they generally recite method steps pertaining to data gathering and analyzing the gathered 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-stautory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because "a computer program product" is not a process, machine, manufacture, or composition of matter. "A computer program product" is not tangible, as it is not tied to a structural element. To overcome this 35 U.S.C. 101 rejection, Examiner suggests amending "a computer program product" to "a non-transitory product comprising a computer program" or “a non-transitory computer program product.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1, 7, and 12-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recites “wherein the one or more sensors are wireless wearables on a nail plate”. Claim 7 recites “wherein the first side is disposed on a surface of a body of the entity.” Claim 12 recites “wherein two of the one or more sensors are positioned on the nail plate of the fingernail or the toenail.” Claim 13 recites “wherein the one or more sensors is positioned in a region between one third and one half of a length of the nail plate.” Claim 14 recites “wherein the one or more sensors is positioned in a lunula region.” Claim 15 recites “wherein the one or more sensors are a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toe nail.” Each of the claims mention attaching the system to the body of a human organism. Examiner suggests amending the limitations to recite:
configured to be on a nail plate”
Regarding claim 7: “wherein the first side is configured to be disposed on a surface of a body of the entity”
Regarding claim 12: “wherein two of the one or more sensors are configured to be positioned on the nail plate of the fingernail or the toenail”
Regarding claim 13: “wherein the one or more sensors are configured to be positioned in a region between one third and one half of a length of the nail plate”
Regarding claim 14: “wherein the one or more sensors is configured to be positioned in a lunula region” 
Regarding claim 15: “wherein the one or more sensors are a light source and a photodetector configured to be attached on a side of the nail plate or on opposite sides of the fingernail or the toe nail”
Claims 2-6 and 8-11 are further rejected due to their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 (US Pub No. 2013/0123666) in view of Smith ‘784 (US Pub No. 2014/0155784) further in view of Osorio ‘700 (US Pub No. 2012/0083700).
Regarding claim 1, Giuffrida et al. ‘666 teaches a system (Abstract), comprising:
a memory that stores computer executable components ([0062]; It is inherent for a memory of a device to store computer executable components.);
a processor, operably coupled to the memory, and that executes computer executable components stored in the memory (Fig 4 microprocessor 70 and [0062]; I is inherent for a processor to be operably coupled to a memory in order to execute the store computer executable components.), wherein the computer executable components comprise:
one or more sensors that measure physiological data of an entity ([0018]), wherein the one or more sensors are wireless wearables (Fig. 6 radio link 540 and [0064]).
Giuffrida et al. ’666 teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors are on a nail plate.
Smith ‘784 teaches sensors that observe tremor and bradykinesia. These sensors would be placed on the nail of the subject’s thumb and on the nail of the subject’s index finger (Fig. 5 sensors 2, 4 and [0025], [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Giuffrida et al. ‘666 to include being on a nail plate as Smith ‘784 teaches observing tremors can be obtained by attaching sensors to hands,  which is the most useful data ([0025]).
Giuffrida et al. ’666 in view of Smith ‘784 teaches all of the elements of the current invention as mentioned above except for:

a data processing component that analyzes the integrated physiological data to detect one or more disorders.
Osorio ‘700 teaches detecting an epileptic event based upon a patient’s cardiac signal and kinetic activity ([0106]-[0109]). Fig. 2 shows autonomic signal module 265 that collects autonomic data, e.g., cardiac data ([0190]) and neurological signal module 275 that collects neurologic data, e.g., kinetic signals indicative of the patient’s movement ([0192]). Figs. 2 and 3C includes detection module 285 that detects an epileptic event based upon an autonomic signal and neurological signal by implementing one or more algorithms ([0194]). Epilepsy event determination module 3120, interpreted as an integration component, determines from the received data, the received data being the autonomic signal and the epilepsy event by implementing any appropriate algorithms for determining an epilepsy event ([0214]). Epilepsy even classification module 3140, interpreted as a data processing component, classifies an epileptic event, e.g., a seizure, e.g., as a partial seizure, a generalized seizure, or an absence seizure; as a simple partial or complex partial seizure; as a primarily generalized seizure or a secondarily generalized seizure, etc. ([0216]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Giuffrida et al. ‘666 in view of Smith ‘784 to include an integration component and a data processing component as Osorio ‘700 teaches that this will aid in determining neurophysiological assessment, such as an epilepsy event (Abstract).
Regarding claim 3, Giuffrida et al. ‘666 teaches an amplifier component that amplifies the physiological data from the one or more sensors (Fig. 2c amplifier 44 and [0060]).
Regarding claim 4, Giuffrida et al. ‘666 teaches a communication component that transmits and receives digital signals from the one or more devices (Fig. 6 transceiver unit 537, 538, receiver unit 542, monitor 544 and [0064]).
Regarding claims 8 and 9, Giuffrida et al. ‘666 teaches an energy harvesting component that provides power to the system; and wherein the energy harvesting component employs solar cells, heat from the body of the entity, a capacitor or a batter ([0062], [0069]).
Regarding claim 11, Giuffrida et al. ‘666 teaches wherein the system is a primary device and the one or more devices are secondary devices, and wherein the primary device controls operation of the secondary devices (The primary device is interpreted as monitor 544 and the one or more devices are interpreted as transceiver unit 538.).
Regarding claims 16-19, the sections of Giuffrida et al. ‘666 cited above, as modified by Smith ‘784 and Osorio ‘700, disclose a computer-implemented method.
Regarding claim 20, the sections of Giuffrida et al. ‘666 cited above, as modified by Smith ‘784 and Osorio ‘700, disclose a computer program product for facilitating wearable multiplatform sensing.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, further in view of Tsuji et al. ‘060 (US Pub No. 2010/0106060).
Regarding claim 2, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 teaches wherein the nail plate is a nail plate of a fingernail or a toenail, as previously mentioned in the 35 U.S.C. 103 rejection for claim 1.
Giuffrida et al. ‘666 teaches obtaining kinetic information from accelerometers and/or gyroscopes ([0016]), the accelerometers being single-axis, dual-axis, or three-axis accelerometers ([0032], [0033]), preferably measuring three axes by using any combination and orientation of single-axis sensors, a single-axis and dual-axis sensor, a single three-axis sensor (not shown for a gyroscope), 
Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors comprise strain gauge sensors with differing sense directions that detect strains in the nail plate based on pressure on a tip of the nail plate.
Tsuji et al. ‘060 teaches that a strain gauge or an accelerometer can be used to obtain another complementary movement waveform if at least one movement waveform is previously measured by using the strain gauge or the accelerometer ([0059]). These sensors are configured to be on a user’s nails (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the strain gauge of Tsuji et al. ‘060 for the accelerometers of Giuffrida et al. ‘666 as Tsuji et al. ‘060 teaches either a strain gauge or an accelerometer may be used to obtain movement waveforms ([0059]). Furthermore, simple substitution of one known element for another would obtain predictable results.
Regarding claim 12, Giuffrida et al. ‘666 teaches wherein two of the one or more sensors are positioned on the nail plate of the fingernail or the toenail to sense transverse motions or rolling motions of the finger or the toe ([0057]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Hyde et al. ‘876 (US Pub No. 2017/0164876).
Regarding claims 6 and 7, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge sensors are located on or embedded 
Hyde et al. ‘876 teaches that attachment surface 103 may be the skin of a user, other organs, bone, muscle tissue, heart, lungs, etc. (Fig. 1B and [0066]). [0069] also mentions that cells 120 may contain sensors such as accelerometers, inclinometers, magnetometers, or gyroscopes. Cells 120 are found in electronics layer 107, which is on the other side of barrier layer 109, which can be can be an elastomer or polymer suited for use in contact with organic tissue. In some embodiments, the barrier layer 109 is a bio compatible or otherwise inert material. In some embodiments, barrier layer 109 may have a low elastic modulus, e.g., one which is significantly lower (e.g., less than half) of the elastic modulus of attachment surface 103 ([0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strain gauge sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, to include being located on or embedded in flexible organic substrate material and being attached on a first side or a second side of the flexible organic substrate material, wherein the first side is opposite the second side and wherein the first side is disposed on a surface of a body of the entity as Hyde et al. ‘876 teaches this will aid in this will aid in attaching an electronics assembly or layer to a body of a user ([0065]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, further in view of Ransbury et al. ‘789 (US Pub No. 2018/0317789).
Regarding claim 10, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for a 
Ransbury et al. ‘789 teaches when the patient holds a medical monitoring device, or where the wearable mechanism is adjustable, the medical monitoring device can analyze the quality of the received signals (with respect to noise) and if non -optimal, the medical monitoring device can give audible, visual signal information, or other feedback information back to the patient or physician to adjust the sensor position. In addition, the medical monitoring device can detect movement of the device and further enhance the optimization of sensor placement ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 1, to include for a machine learning component that learns the physiological data from the one or more sensors based on placement location of the one or more sensors as Ransbury et al. ‘789 teaches this will aid in enhancing the optimization of sensor placement ([0029]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Connor ‘798 (US Pub No. 2016/0313798).
Regarding claims 13 and 14, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors is positioned in a region between one third and one half of a length of the nail plate; and wherein the one or more sensors is positioned in a lunula region to detect motion of a distal interphalangeal (DIP) joint.
Connor ‘798 teaches the motion of an intertial motion senor which is attached to a finger nail can be analyzed in order to estimate the bending motion of a proximal interphalangeal joint, a distal 
It would have been obvious to try positioning the one or more sensors in a region between one third and one half of a length of the nail plate as it would merely be choosing from a finite number of identified, predictable solutions (sampling frequency is equal to, less than, or greater than the sampling frequency of the cardiac potential waveform), with a reasonable expectation of success. Furthermore, it would have been obvious, through routine experimentation, to determine the optimal position of the one or more sensors. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, to include being positioned in a lunula region to detect motion of a distal interphalangeal (DIP) joint as Connor ’798 teaches this will aid in providing accurate estimation of the movement of the entire finger ([0145]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Baker ‘622 (US Pub No. 2008/0058622).
Regarding claim 15, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the one or more sensors are a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toenail to detect blood oxygen level.
	Baker ‘622 teaches an emitter 16 and a detector 18 of a sensor 10B that are positioned to be on a fingertip ([0039], [0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more sensors of Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700, as applied to claim 2,to include a light source and a photodetector attached on a side of the nail plate or on opposite sides of the fingernail or the toenail as Baker ‘622 teaches that this will aid in measuring oxygen saturation of the patient’s arterial blood ([0050]). Furthermore, applying a known technique to a known device ready for improvement would yield predictable results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, further in view of Kim ‘575 (US Pub No. 2014/0134575).
Regarding claim 5, Giuffrida et al. ‘666 in view of Smith ‘784 further in view of Osorio ‘700 further in view of Tsuji et al. ‘060, as applied to claim 2, teaches all of the elements of the current invention as mentioned above except for wherein the strain gauge sensors are semiconductor strain gauge die having a thickness less than 100 micrometer or metal strain gauge.
Kim ‘575 teaches sensors 120-1-120-5 may be implemented as strain gauges. A strain gauge senses modifications in surface of measured object according to changes in resistance values by using metal or semiconductor of which resistance changes greatly by intensity of given power (Fig. 2B and [0069]).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sakuma et al. ‘204 (US Pub No. 2020/0121204) teaches stacked strain gauge sensors configured to be on a nail plate of a user. Campbell ‘940 (US Pub No. 2018/0279940) teaches a disease detection device configured to be on a digit of a user. Kramer et al. ‘718 (US Pub No. 2014/0155718) teaches measuring an analyte under the nail. Chin et al. ‘673 (US Patent No. 6,018,673) teaches an optical sensor that uses a motion signal to calculate physiological characteristics on a nail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791